Motion Granted; Order filed August 27, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00094-CV
                                   ____________

                          JAMES STEARNS, Appellant

                                         V.

    LISA MARTENS and STEARNS POOLS AND SPAS, INC., Appellees


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 09-DCV-169484


                 CONTINUING ABATEMENT ORDER

      This is an appeal from the property division awarded in a final decree of
divorce signed November 8, 2013. Appellant timely requested Findings of Fact and
Conclusions of Law. See Tex. R. Civ. P. 296; Tex. Fam. Code § 6.711 (requiring
findings and conclusions on the characterization and value of assets, liabilities,
claims, and offsets). Appellant also filed a timely reminder of past due findings and
conclusions. See Tex. R. Civ. P. 297. To date, the requested findings and
conclusions have not been filed.
      On July 23, 2013, this court granted appellant’s motion to abate the appeal,
and issued an order directing the trial court to file findings of fact and conclusions
of law on or before August 16, 2013. See Tex. R. App. P 44.4(b). On August 26,
2013, appellant filed a motion for an extension of time, advising this court that the
findings and conclusions have not yet been filed. We GRANT the motion and
issue the following order:

      We ORDER the appeal abated and direct the trial court to file findings of
fact and conclusions of law on or before September 16, 2013, and to provide
notice to the parties of their filing. Within ten days after the trial court has filed its
findings of fact and conclusions of law, any party may file a request for specified
additional or amended findings or conclusions. See Tex. R. Civ. P. 298. The trial
court shall file any additional or amended findings that are appropriate within ten
days after such a request is filed. The trial court’s findings of fact and conclusions
of law, and any additional and amended findings or conclusions, shall be included
in a supplemental clerk’s record to be filed with this court on or before October
21, 2013.

      The appeal remains abated, treated as a closed case, and removed from this
court’s active docket. The appeal will be reinstated on this court’s active docket
when the trial court’s findings of fact and conclusions of law are filed in this court
in a supplemental clerk’s record. The court will also consider an appropriate
motion to reinstate the appeal filed by either party, or the court may reinstate the
appeal on its own motion. Appellant’s brief shall be due 30 days after the appeal
has been reinstated.

                                    PER CURIAM




                                            2